Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Claims 1-21 are rejected.
This Action is Non-Final.
                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2018, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (US Patent Application Pub.No:20120268458 A1) in view of BADI et al. (US Patent Application Pub. No: 20080282033 A1).

As per claim 1, GAO teaches a computer system comprising: 
a processor circuit to run an application [Fig.1, processer 10 is a graphics processing unit (GPU)]; 
a first memory system [Fig.1, Cache 14 may be a static random access memory 
(SRAM)]; 
a second memory system [Fig.1, system memory 16 such as dynamic random access memory (DRAM)], wherein the application issues a memory access operation [paragraph 0022, cache controller 12 may access system memory 16 for the requested instruction, then provide it to processer 10, store the instruction in cache 14 and update the table 122.]; and 
a configurable memory assistance circuit [a cache controller 12], in communication with the first and second memory systems and the processor circuit [Fig.2; paragraph 0018, Control logic unit 120 provides the communication interface to the controller 10, the cache 14, and the system memory 16.].
       GAO does not explicitly disclose wherein the configurable memory assistance circuit accelerates the memory access operation for the application using data as the data is in transit between the first and second memory systems.  
       BADI discloses wherein the configurable memory assistance circuit accelerates the memory access operation for the application using data [paragraphs 0017; 0020, HPF  The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..  The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.]. 
          It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include BADI ‘s method of locating in a hierarchical memory system a source data value to be manipulated, and locating a hierarchical memory level containing a destination storage location where a manipulated data value is to be stored into GAO‘s method of determining whether a data is hit in a cache memory according to a reading request of the data, predetermining a position which is unlocked in the cache memory, and locking a residual position if the data is not hit in the cache memory and length of the data is larger than that of the cache memory for the benefit of allowing for hardware acceleration without introducing detrimental cache memory side effects like incoherency and cache pollution, and without the addition of extra master ports on a memory hierarchy (BADI,[0005]) to obtain the invention as specified in claim 1.

          As per claim 2, GAO and BADI teach all the limitations of claim 1 above, where BADI teaches, a computer system, further comprising: a cache memory controller BADI, paragraphs 0017; 0020, HPF 104 is a hardware accelerator configured to process data.], that determines whether the data is to be transferred between the first and second memory systems in response to the memory access operation [BADI, paragraphs 0006-0007;0017;0020, The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.].  

         As per claim 3, GAO and BADI teach all the limitations of claim 1 above, where GAO teaches, a computer system, wherein the first memory system is a cache memory circuit coupled to the processor circuit, and wherein the second memory system is a memory device that is external to a processor cluster that comprises the processor circuit and the cache memory circuit [GAO, Figs.1-2; paragraphs 0016-0017, Processer 10 performs information accessing on cache 14 and system memory 16 via a cache controller 12.  Cache 14 may be a static random access memory (SRAM), the accessing speed of which is faster than the system memory 16 such as dynamic random access memory (DRAM).].  

          As per claim 4, GAO and BADI teach all the limitations of claim 3 above, where GAO and BADI teach, a computer system, wherein the computer system further comprises: an additional processor circuit in the processor cluster [GAO, paragraph 
        a third memory system [BADI,Figs.1-2; paragraph 0018,  …., the hierarchical memory system 122 comprising a level one (L1) cache 106, a level two (L2) cache 108, and a level three (L3) cache 110 is coupled to the processor 102 by bus 114.  The L3 cache may be connected to a main memory (not shown).]; and 
        an additional configurable memory assistance circuit in communication with the additional processor circuit and the third memory system [BADI,Figs.1-2; paragraph 0018,  …., the hierarchical memory system 122 comprising a level one (L1) cache 106, a level two (L2) cache 108, and a level three (L3) cache 110 is coupled to the processor 102 by bus 114.  The L3 cache may be connected to a main memory (not shown).], wherein the additional configurable memory assistance circuit accelerates an additional memory access operation for the additional processor circuit using additional data as the additional data is in transit between the third memory system and one of the first or second memory systems [BADI, paragraphs 0006-0007;0017;0020,  The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.].  

         As per claim 5, GAO and BADI teach all the limitations of claim 1 above, where BADI teaches, a computer system, wherein the configurable memory assistance circuit accelerates [BADI, paragraphs 0017; 0020, HPF 104 is a hardware accelerator configured to process data.], the memory access operation by converting the data between a first coordinate system and a second coordinate system [BADI, paragraphs 0006-0007;0017;0020, The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.].  

          As per claim 6, GAO and BADI teach all the limitations of claim 1 above, where GAO and BADI teaches, a computer system, wherein the configurable memory assistance circuit accelerates  [BADI, paragraphs 0017; 0020, HPF 104 is a hardware accelerator configured to process data.], the memory access operation by performing tile extraction and address translation of video data prefetched from the first memory system and then provides extracted and translated video data for storage in the second memory system [BADI, paragraphs 0006-0007;0017;0020, The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system.].  

          As per claim 7, GAO and BADI teach all the limitations of claim 1 above, where GAO and BADI teach, a computer system, wherein the configurable memory assistance circuit comprises pointer logic and a buffer [GAO, Figs.1-2; paragraphs 0016-0018, Control logic unit 120 provides the communication interface to the controller 10, the cache 14, and the system memory 16.], wherein the buffer stores the data as the data is in transit between the first and second memory systems, and wherein the pointer logic accelerates the memory access operation by coordinating scheduling of memory accesses of the data that is being transferred between the first and second memory systems [BADI, paragraphs 0006-0007;0017;0020,  The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.].  

          As per claim 8, GAO and BADI teach all the limitations of claim 1 above, where BADI teaches, a computer system, wherein the configurable memory assistance circuit functions as a private direct memory access controller that allows an input/output device to send and receive data directly to [BADI, paragraph 0017, ….a Hardware Processing Function is 
coupled to the hierarchical memory system rather than to a processor core, I/O 

introducing detrimental cache memory side effects like incoherency and cache 
pollution, and without the addition of extra master ports on the memory hierarchy that would increase cache access latency.], and from the first or second memory system, bypassing the processor circuit [BADI, paragraphs 0006-0007;0017;0020, The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.].  

          As per claim 9, GAO and BADI teach all the limitations of claim 1 above, where GAO and BADI teaches, a computer system, wherein the configurable memory assistance circuit performs speculative access of the data stored in the first memory system and then stores results of the speculative access of the data in the second memory system [BADI, paragraphs 0006-0007;0017;0020, The source data value, an index identifying the hierarchical memory level of the destination storage location, a destination storage location address are transferred to a Hardware Processing Function coupled to the hierarchical memory system…..The Hardware Processing Function manipulates the source data value to produce a manipulated data value.  The manipulated data value is transferred to the destination storage location to complete the HPF processing.].  

         As per claim 10, GAO and BADI teach all the limitations of claim 1 above, where GAO and BADI teaches, a computer system, wherein the configurable memory assistance circuit comprises configurable logic array blocks, random access memory blocks, and digital signal processing blocks [BADI, paragraphs 0006-0007; 0017; 0020; 0038, The hierarchical memory system checks the various levels of memory for the addresses of the HPF source operand and output destination in block 408.  The source operand is located and read from memory in block 410, and along with the memory level where it was located, passed to the designated HPF.  The destination address and indicia of its memory level are also located and passed to the HPF.].  

           As per claims 11-17, claims 11-17 are rejected in accordance to the same rational and reasoning as the above claims 1-4,6-7 and 9, wherein claims 11-17 are the method claims for the system of claims 1-4,6-7 and 9.

          As per claims 18-21, claims 18-21 are rejected in accordance to the same rational and reasoning as the above claims 1-3 and 8, wherein claims 18-21 are the system claims for the system of claims 1-3 and 8.


                     Conclusion 
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
         KRUGLICK et al. (US Patent Application Pub. No: 20150347051 A1) teaches a method for receiving a request to configure the programmable circuit in accordance with a program from the processor, in which the program is associated with virtual machine to be executed by the processor. KRUGLICK discloses the programmable circuit is configured in accordance with the program and is operated to perform one or more operations on data in the memory in accordance with the program. 
          Gopal (US Patent Application Pub. No: 20190095343 A1) teaches a method for queuing a request descriptor for an accelerator by executing an execution thread on one of multiple cores. Gopal discloses a request descriptor is provided defining a work order passing through the accelerator and including information associated with one or more buffers in a system memory that the accelerator has to access during processing of the request descriptor. Gopal suggests the speculative anticipatory retrieval of buffer data from the system memory is performed using the information associated with the one or 
more buffers in the request descriptor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181